      Case 2:17-cv-10721-JTM-JVM Document 347 Filed 02/05/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 RENATA SINGLETON et al,

        Plaintiffs,                                 Civil Action No. 17-10721
 v.
                                                    Section H
 LEON CANNIZZARO, et al,                            Judge Jane Triche Milazzo

        Defendants.                                 Division 1
                                                    Magistrate Judge Janis van Meerveld


              MOTION TO DISMISS WITH PREJUDICE ALL CLAIMS BY
                   TIFFANY LACROIX AGAINST DAVID PIPES

       Plaintiff Tiffany LaCroix, through undersigned counsel, respectfully requests that the

Court enter an order dismissing with prejudice her claims against David Pipes in his individual

capacity, for the reasons stated in Ms. LaCroix’s Opposition to Defendants’ Motion for Summary

Judgment, Dkt. 333 at 18 n.4. Ms. LaCroix’s remaining claims in this case are against Laura

Rodrigue in her individual capacity, Graymond Martin in his individual capacity, and Leon

Cannizzaro in his official capacity as the District Attorney of Orleans Parish (“OPDA”).



                                                 Respectfully submitted,

                                                 /s/ Tara Mikkilineni
 Mariana Kovel (pro hac vice)
 American Civil Liberties Union Foundation       Katherine Chamblee-Ryan (pro hac vice)
 125 Broad Street, 18th Floor                    Tara Mikkilineni (pro hac vice)
 New York, NY 10004                              Ryan C. Downer (pro hac vice)
 Tel: (646) 905-8870                             Laura Gaztambide Arandes (pro hac vice)
 mkovel@aclu.org                                 Civil Rights Corps
                                                 1601 Connecticut Ave. NW Ste 800
 Somil Trivedi (pro hac vice)                    Washington, DC 20009
 American Civil Liberties Union Foundation       Tel: (202) 894-6120
 915 15th Street NW                              katie@civilrightscorps.org
 Washington, DC 20005                            tara@civilrightscorps.org
 Tel: (202) 715-0802                             ryan@civilrightscorps.org
                                                 laura@civilrightscorps.org
    Case 2:17-cv-10721-JTM-JVM Document 347 Filed 02/05/21 Page 2 of 2




Sarah S. Brooks (pro hac vice)           Bruce Hamilton
Venable LLP                              La. Bar No. 33170
2049 Century Park East, Suite 2300       ACLU Foundation of Louisiana
Los Angeles, CA 90067                    1340 Poydras St., Suite 2160
Tel: (310) 229-0408                      New Orleans, LA 70156
                                         Tel: (504) 522-0628




                                     2
